EXAMINER'S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In an Information Disclosure Statement (“IDS”) filed on 01/24/2020, an incorrect U.S. patent number was listed at Cite No. 22 of the IDS. The examiner has corrected the incorrect patent number and a copy of the reconsidered IDS is attached. Applicant is advised to review the correction made in order to confirm that the corrected U.S. patent number corresponds to the document applicant intended to be considered.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                            




or
November 2, 2021